Citation Nr: 1228089	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-19 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether termination of compensation during a period of active duty from January 21 to April 14, 2003, was proper. 

2.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Michelle A. Marshall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, November 1990 to May 1991, and January 2003 to April 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

As support for his claims, the Veteran testified at a Travel Board hearing in June 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  A copy of the transcript is associated with the claims file. 

During his videoconference hearing, the Veteran stated he is not currently working because he cannot stand for long periods.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this issue and it is  referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  On June 26, 2012, during the Veteran's videoconference hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of whether termination of compensation during a period of active duty from January 21 to April 14, 2003, was proper.

2.  The Veteran's pre-service back disorder underwent an increase in severity during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of whether termination of compensation during a period of active duty from January 21 to April 14, 2003, was proper, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The criteria for service-connected aggravation of a back disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

On June 26, 2012, the Veteran testified at a videoconference hearing over which the undersigned VLJ presided.  At the hearing, the Veteran indicated that he wished to withdraw from appellate consideration the issue of whether termination of compensation during a period of active duty from January 21 to April 14, 2003, was proper.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board finds that the Veteran and his attorney's statement indicating his intention to withdraw his appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the Veteran has withdrawn his appeal as to whether termination of compensation during a period of active duty from January 21 to April 14, 2003, was proper, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


II.  Service Connection for a Back Disorder

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim for service connection for a back disorder is being granted.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

The Veteran contends that his currently diagnosed conditions of degenerative joint disease and degenerative disc disease of the lumbar spine were aggravated by his active service.  Specifically, he testified during his June 2006 videoconference hearing that his pre-existing back disorder has "degenerated" since his return from Iraq, following his third period of active duty from January 2003 to August 2005.  He claims to have suffered an injury at work 1998.  However, in May 2004, he claims to have re-injured his back while stationed in Iraq.  While there, the Veteran stated he injured it further by carrying heavy equipment, diving for cover to stay alive, and other various strains on his back.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Establishing service connection generally requires (1) competent and credible evidence of a current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011). 

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2011).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b) (2011).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder.  Secondly, VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C. § 1153 (West 2002).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322  (2011).

If, however, a pre-existing disorder is noted upon entry into service, a Veteran cannot bring a claim for service connection for that disorder, but a Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see 38 C.F.R. § 3.306 (2011); Jensen, supra., at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004). 

If the Veteran has a condition that pre-existed military service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  The presumption of aggravation can only be rebutted by clear and unmistakable evidence (obvious or manifest).  See 38 C.F.R. § 3.306(b) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's February 1979 entrance examination does not indicate the existence of a back disorder prior to his initial period of active duty.  However, his service treatment records note various complaints of back pain, beginning in 1981, but no diagnosis of a disability.  His records during his second period of active duty are completely silent.  

With respect to the Veteran's third period of active duty, there was no entrance examination made contemporaneous with his period of active service beginning in January 2003.  The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, Veteran or otherwise, has not been examined contemporaneous to entering a period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Thus, the Veteran is not presumed sound upon entry as to his third period of active duty.  Prior to this third period of active duty, a May 1998 record shows evidence of a back injury and a diagnosis of degenerative disc disease and lumbar strain.  These findings were confirmed in June 1998, with radiographic findings of a lumbar spine injury, diagnosed as mild degenerative changes at the L5-S1.  Thereafter, a December 2000 report of medical history shows a diagnosis of degenerative joint disease of the lumbar spine.  In January 2003, the Veteran completed a pre-deployment physical, on which he listed chronic back pain.  Accordingly, the Board finds that the Veteran's back disorder was a pre-existing condition as to his third period of active duty only. 

As the presumption of soundness does not apply, the evidence must establish that aggravation of the Veteran's back disorder occurred during service.  As stated above, 38 U.S.C.A. § 1153 contains a presumption of aggravation when it is shown that a pre-existing disorder underwent an increase in disability during service. 

In May 2004, during his third period of service, the Veteran presented for a medical assessment and indicated that his back aches.  He stated that his overall health has worsened.  Thereafter, in January 2005 the Veteran presented with low back pain, and only two months later, in March 2005, he stated he slipped on ice and injured his low back.  So, the Board finds that the Veteran began experiencing symptomatolgy associated with his degenerative joint disease during his third period of service, and continuing until his separation from service.  Following the Veteran's separation from service in April 2005, his VA treatment records also shows he has continued to receive treatment for his back disorder on a continuous basis from January 2006 to July 2009.  

Additionally, during the Veteran's June 2012 videoconference hearing testimony, he testified that his back injury has been getting worse since his service in Iraq, which was his third period of active duty.  The Veteran testified that this was because of the road conditions they had to drive over, and diving out of a truck to take cover before coming under attack.  Therefore, based on the evidence of record and the Veteran's credible and competent testimony, the Board finds that the evidence of record supports a finding that the Veteran's back disorder increased in severity during his third period of active service.  Accordingly, the Board finds that the presumption of aggravation has been raised. 

In August 2007, the Veteran was provided with a VA examination in order to determine the nature and etiology of his back disorder.  The examiner confirmed the diagnosis of degenerative disc disease of the lumbar spine, but determined there was no evidence the Veteran's back disorder was aggravated beyond the natural progression of the disease.  However, there was no further articulation of a rationale for why the Veteran's numerous in-service treatment, specifically during his third period of active duty, was not sufficient evidence of aggravation beyond the natural progression of the disease.  Consequently, as the VA examiner did not consider critical in-service medical information present in the claims folder, the opinion is based on insufficient facts and data and of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

With this determination, the Board finds that there is no clear and unmistakable evidence of record showing that the increase in the Veteran's back disorder was due to the natural progress of the disease.  Therefore, service connection for a back disorder is warranted.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran and his claim for service connection for a low back disorder, based upon in-service aggravation, is granted.  See 38 C.F.R. § 3.102 (2011).


ORDER

The appeal as to whether termination of compensation during a period of active duty from January 21 to April 14, 2003, was proper, is dismissed. 

Entitlement to service connection for a back disorder, based upon in-service aggravation, is granted.


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


